NUMBER 13-20-00179-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

VINCENT KRUSSOW,                                                            Appellant,

                                           v.

ELENA EMILY LUCIO GARCIA ET AL,                    Appellees.
____________________________________________________________

            On appeal from County Court at Law No. 1
                    of Nueces County, Texas.
____________________________________________________________

                         ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Tijerina
                              Order Per Curiam

       This cause is before the Court on appellant’s motions for appointed attorney and

for transcript.

       The appeal is ABATED and the matter is REMANDED to the trial court.             In

accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is directed
to conduct a hearing to determine: (1) if the appellant timely requested a reporter's record;

(2) if, without the appellant's fault, a significant exhibit or a significant portion of the court

reporter's notes and records has been lost or destroyed or - if the proceedings were

electronically recorded - a significant portion of the recording has been lost or destroyed

or is inaudible; (3) if the lost, destroyed, or inaudible portion of the reporter's record, or

the lost and destroyed exhibit, is necessary to the appeal's resolution; and (4) if the lost,

destroyed, or inaudible portion of the reporter's record cannot be replaced by agreement

of the parties, or the lost or destroyed exhibit cannot be replaced either by agreement of

the parties or with a copy determined by the trial court to accurately duplicate with

reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       Furthermore, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines counsel should be appointed, the name,

address, email address, telephone number, and state bar number of newly appointed

counsel shall be included in the order appointing counsel. If the trial court determines

appellant has abandoned this appeal and/or is not entitled to court-appointment counsel,

it shall issue such findings.

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.

       IT IS SO ORDERED.

                                                                           PER CURIAM

Delivered and filed the
19th day of October, 2020.
                                                2